Matter of Antoine C. (2015 NY Slip Op 00287)





Matter of Antoine C.


2015 NY Slip Op 00287


Decided on January 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2015

Sweeny, J.P., Andrias, Moskowitz, Richter, Clark, JJ.


13909

[*1] In re Antoine C., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (John A. Newberry of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Allen G. Alpert, J. at fact-finding hearing; Peter J. Passidomo, J. at disposition), entered on or about May 2, 2013, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted assault in the second degree and criminal possession of a weapon in the fourth degree, and placed him on probation for a period of 15 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's determinations concerning credibility.
The victim's testimony, including his account of appellant's close proximity to the other participants and the victim throughout the incident, established that appellant's conduct before, during, and after the assault supported the inference of accessorial liability and was inconsistent with the conduct of a mere onlooker (see e.g. Matter of Justice G., 22 AD3d 368 [1st Dept [2005]).
Appellant's missing witness argument is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that a missing witness inference would not affect the result.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 8, 2015
CLERK